Title: To Thomas Jefferson from Richard Curson, 13 April 1784
From: Curson, Richard
To: Jefferson, Thomas



Sir
Baltimore, April 13th. 1784.

Your Favor of the 3rd. Current was handed me by your friend, Col. Mercer, enclosing Thirty Two Dollars, Amount of Sundry  Articles which had reached you, and all that cou’d be procured here. As you did not mention particular[ly] the packet by Major Gamble, enclosing letters from Philadelphia for you, Mr. Monroe and Mr. Mercer have made me a little uneasy, as yours contained Cash &c. &c.
Young Mr. Bannister left this Yesterday by Water. I cover you the Account of Advances, with the separate bills of parcells, Amount £47–10–10, supposing you woud wish to transmit the same to his father.
It was not my intention your name shou’d have been placed therein, as Col: Bannister can remit the same direct, whenever it suits him, without inconvenience. I am fearfull I have rather exceeded the Bounds you wished, but it was not to be avoided, particularly the Tavern Bill. One of the Horses he brought from Annapolis was held till it was answered for, and returning several unnecessary Articles he bought, that obliged me to restrain him. With all deference I am, Sir, Your Most Obedt. Hble. Servt.,

Richard Curson

